           Case 1:20-cv-02816-GHW Document 72 Filed 06/11/21 Page 1 of 3

                                                                             USDC SDNY
                                                                             DOCUMENT
UNITED STATES DISTRICT COURT                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                DOC #: _________________
 ----------------------------------------------------------------------- X   DATE FILED: 6/11/21
                                                                         :
 JASMINE BURGESS,                                                        :
                                                                         :
                                                 Plaintiff,              :   1:20-cv-02816-GHW
                                                                         :
                              -against-                                  :       ORDER
                                                                         :
 MAJOR MODEL MANAGEMENT, INC., and                                       :
 GUIDO DOLCI,                                                            :
                                                                         :
                                                 Defendants.             :
                                                                         :
 ---------------------------------------------------------------------- X
GREGORY H. WOODS, District Judge:

         For the reasons described on the record during the June 8, 2021 conference:

    1. Defendants are directed to provide complete updated interrogatory responses to Plaintiff’s

         interrogatory request Nos. 1-2 within two weeks.

    2. Defendants are directed to produce copies of the contracts within their possession, custody

         or control:

         (i)      for currently available electronic copies concerning Plaintiff and the models named

                  in the Defendants’ amended complaint against Muse models (the “Muse Models”)

                  within one week of this Order;

         (ii)     for currently available electronic copies concerning other putative class members

                  within two weeks of this Order; and

         (iii)    for all remaining contracts within four weeks of this Order.

         With the exception of Plaintiff, all names and identifying information of putative class

         members will be redacted and replaced with a unique identifying alpha-numeric code.

    3. Defendants are directed to produce the responsive database reports and exports:

         (i)      for Plaintiff within one week of this Order;

         (ii)     for the Muse Models within two weeks of this Order;
     Case 1:20-cv-02816-GHW Document 72 Filed 06/11/21 Page 2 of 3



   (iii)   for the remaining models within forty-five days of this Order.

4. By no later than June 15, 20201, Defendants are directed to provide Plaintiff with a list of

   the responsive arbitrations and litigations. Defendants are further directed to produce the

   responsive materials in Raske v Major Model Management Inc., No. 0653535/3018 (N.Y. Sup.

   Ct.) and Shanklin v. Wilhelina Models, Inc., [sic] No. 0653702/2013 (N.Y. Sup. Ct.), by no later

   than June 22, 2021.

5. Defendants are directed to produce all responsive employee manuals, job descriptions, job

   announcements, job postings, and performance evaluations within thirty days of this Order.

   Defendants are further directed to produce currently available information on a rolling basis

   prior to the expiration of the thirty-day period.

6. The parties are directed to confer regarding the text of a stipulation regarding the issues of

   expenses and income, see Dkt. No. 68 at 5, and provide the Court with a status letter by no

   later than June 22, 2021.

7. With respect to Plaintiff’s additional electronic document search-based discovery requests,

   within three weeks of this Order, Defendants are directed to provide hit reports totaling: (1)

   the number of unique documents responsive to each such electronic document search

   request and (2) the overall number of unique documents responsive to all such electronic

   discovery search-based requests. Within four weeks of this Order, the parties are directed to

   submit a joint proposal, or competing proposals, on the appropriate scope of electronic

   document searches concerning these requests.

8. The Court declines to rule on Defendants’ application for shifting the costs of discovery to

   Plaintiff. If Defendants wishes to submit a formal application for fee-shifting, they are

   directed to submit that application by no later than July 6, 2021.




                                               2
       Case 1:20-cv-02816-GHW Document 72 Filed 06/11/21 Page 3 of 3



  9. The Court further declines to rule on Plaintiff’s application regarding sanctions related to

     any spoliation of evidence. If Plaintiff wishes to renew its application, it is directed to do so

     in accordance with the current version of the Federal Rules of Civil Procedure.

     SO ORDERED.

Dated: June 11, 2021                               _____________________________________
New York, New York                                          GREGORY H. WOODS
                                                           United States District Judge




                                                  3
